STONE, C. J.
In January, 1887, the parties to the transactions which gave rise to the present suit, entered into an agreement of compromise and settlement. That agreement was in writing, and signed by T. F. Kendrick, T. F. Kendrick & Bro., J. L. Levy, and Blunt & Marshall. The agreement, though without- date, is proved to have been executed about the middle of January, 1887. It is also proved that Bloch, though not a subscribing party to the agreement, knew of its preparation and terms, and assented to the provisions which affected his interests, and agreed to carry them into effect, so far as he was concerned. There is no material contrariety of testimony, as to the foregoing propositions. The real controversy is as to the nature of the promise made by Levy for the benefit of Bloch. ■ ■
In November, 1886, Blunt & Marshall, as landlords, had agreed to let to Kendrick & Bro., for the year 1887, a storehouse with some adjacent lands, and, as rent therefor, had taken the note of Kendrick & Bro., payable to themselves in October, 1887, for the sum of two hundred and ninety dollars. This note had been placed by Blunt & Marshall in the hands of Bloch, as collateral security for a debt they owed him, and Levy had knowledge that it had been so placed. Levy was in possession of the store, was holding over, and desired to retain possession for the year 1887. The controversy arising out of these conflicting interests and claims led to and ended in the agreement and compromise stated above. Levy agreed to pay, and did pay, to Kendrick & Bro. twenty-five dollars in money, to substitute his note for the rent note of Kendrick & Bro. then held by Bloch, and to secure the note of Kendrick & Bro. tobe surrendered to them. This last stipulation rendered it necessary to procure Bloch’s assent to, and co-operation in the compromise and substitution of Levy as tenant, in the place of Kendrick & Bro. Bloch did agree to the arrangement, agreed to accept Levy’s note in place of the note of Kendrick & Bro., and to surrender the note of the latter to be cancelled. He did surrender the note, and the present suit is brought by Bloch to enforce Levy’s promise. It is unnecessary to state further the terms of the agreement, as a copy of it in the reporter’s statement of facts will furnish full information of its contents.
It is contended for appellant, Levy, that the legal effect of his promise to give his own note in place of that of Ken*289drick & Bro., was to require him to give a note imposing on himself only the legal liabilities which the note of Kendrick & Bro. had imposed on them; and that a note executed by him, payable to Blunt & Marshall, would be a full compliance with the promise. He testified that he had offered to give such note to Bloch, and that Bloch refused to accept it. And, relying on this interpretation of his promise, he claimed a set-off in the court below of a debt or legal liability which he alleged Blunt & Marshall owed him. Would this be a substitution for the note of Kendrick & Bro., which he had procured to be surrendered by Bloch, of his own substituted note, having the legal attributes of the note surrendered ? To a suit on the note of Kendrick & Bro., it is manifest that a debt due from Blunt & Marshall to Levy could not be pleaded as a set-off; and Bloch, in a suit on the original note, would have been entitled to a recovery, no matter how much Blunt & Marshall may have been indebted to Levy. Can an interpretation of the agreement be just or reasonable, which would secure to Levy so great an advantage over any right Kendrick & Bro. could have claimed, and subject Bloch to a cross recovery, which, in the absence of the agreed substitution, no one could claim?
The true interpretation of the agreement of compromise is, that in consideration that Bloch would restore to Kendrick & Bro. their rent note which he held, and discharge them from all liability to him, he, Levy, would pay Bloch the amount they owed him, and that he would give Bloch his note, as evidence of the debt. Bloch complied with his part of the agreement, and surrendered the note of Kendrick & Bro. This was a valid and sufficient consideration to uphold Levy’s promise, as an original undertaking and debt. jRutledge v. Townsend, 38 Ala. 706; Dunbar v. Smith, 76 Ala. 490. And we may add, that the interpretation we have placed on the written agreement carries into effect the real intention and contract of the parties, as proved by a decided preponderance of the testimony.
It is objected for appellant, that Bloch demanded of him a note different from the note of Kendrick & Bro. in two respects: namely, in making it payable in bank, and at a different time. Each of these changes justified Levy in refusing to execute the note tendered. But Levy put himself in the wrong, when he refused to give any note, unless it was made payable to Blunt & Marshall. This refusal rendered it unnecessary for Bloch to tender any other note, *290even if such tender were held to be a necessary pre-requisite to his right to sue. We need not and do not decide that it was necessary.
There is no material variance between the allegations and proof, and the judgment of the City Court is affirmed.